 Case 7:20-cv-00541-MFU Document 32 Filed 08/16/21 Page 1 of 1 Pageid#: 287




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

JENNIFER LORD, e t al. ,                     )
                                             )
       Plaintiffs,                           )
                                                 Civil Action No. 7:20CV00541
                                             )
v.                                           )
                                                 Hon. Michael F. Urbanski
                                             )
                                                 Chief United States District Judge
SENEX LAW, P.C.,                             )
                                             )
       Defendant.                            )

                                          ORDER

       As set forth in the accompanying memorandum opinion, the motion to dismiss is

GRANTED IN PART and DENIED IN PART. The court will dismiss the complaint’s

claims for violation of 15 U.S.C. § 1692e(3), (5), and (9), and § 1692f(1). See Compl. ¶¶ 97,

101. All other claims survive the motion to dismiss. The clerk is directed to provide notice

of this order to all counsel of record.

       It is so ORDERED.



                                                  Entered: August 12, 2021
                                                                   Michael F. Urbanski
                                                                   Chief U.S. District Judge
                                                                   2021.08.12 14:50:20
                                                  _____________________
                                                                   -04'00'

                                                  Michael F. Urbanski
                                                  Chief United States District Judge
